   0:20-cv-00756-JMC-PJG          Date Filed 04/23/20      Entry Number 15       Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Lorenzo Lawon Avery,                      )         Civil Action No. 0:20-cv-00756-JMC
                                          )
                             Plaintiff,   )
                                          )
       v.                                 )                        ORDER
                                          )
Federal Bureau of Prisons; Anita V. Cano; )
Joseph Bo Welch; Juliette Moore,          )
                                          )
                             Defendants. )
____________________________________)

       Plaintiff Lorenzo Lawon Avery, proceeding pro se, filed this action seeking relief under

42 U.S.C. § 1983. (ECF No. 1.) By order issued February 24, 2020, Plaintiff was provided an

opportunity to submit the documents necessary to bring the case into proper form for evaluation

and possible service of process. (ECF No. 6.) The “Proper Form Order” warned Plaintiff that a

failure to provide the necessary documents within twenty-one (21) days would subject his case to

dismissal. (Id.) The court extended the deadline to April 6, 2020, but Plaintiff has not filed any

documents and his time to respond has lapsed. Consequently, because Plaintiff has failed to

prosecute his case and has failed to comply with an order of this court, this action is DISMISSED

without prejudice under Fed. R. Civ. P. 41.

       IT IS SO ORDERED.




                                                        United States District Judge

April 23, 2020
Columbia, South Carolina




                                                1
